DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 11 recite:
obtaining a target position of the self-driving vehicle: This limitation is indefinite because it is unclear what the target position of the self-driving vehicle represents, whether it reflects a destination position the vehicle intends to reach, or an optimal position that the vehicle has to be on. Thus, the metes and bounds of the claims are indefinite. Claims 2-5, 7-10, and 12-15 depend from these claims, include all of their limitations and do not cure their deficiencies, rendering them rejected under the same rationale. 
Claims 4, 9, 14 recite:
“upgrading the corresponding version number”: there is insufficient antecedent basis for the “corresponding version number” in the claims nor in the claims from which they depend. Claims 5, 10, and 15 depend from these claims, include all of their limitations, and do not cure their deficiencies, thus they are rejected under the same rationale. 
Claims 5, 10, and 15 recite:
“an entry point of a road”: this limitation is indefinite because: (i) “entry point”: it is unclear what an entry point is, whether it is referring to a starting location of the self-driving vehicle on the road, or a specific point or interest or waypoint on the road; (ii) “a road”: it is unclear if or how this road is related to the navigation path of the self-driving vehicle that was recited in the independent claims;
“exit point where the self-driving vehicle driving out of the road”: this limitation is indefinite because: (i)”exit point”: it is unclear what an exit point is, whether it is referring to a destination location of the self-driving vehicle on the road, or a specific point or interest or waypoint on the road; (ii) “where the self-driving vehicle driving out of the road”: it is unclear what “driving out of the road” refers to; whether it refers to the vehicle deviating from the road (or path) or whether it refers to the vehicle reaching a specific destination and will no longer be on the path between a designated departure location and that specific destination;
“the map data of the road”: there is insufficient antecedent basis for the map data of the road in the claims nor in the claims from which it depends. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 6, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining whether the map required is stored locally in the self-driving vehicle according to the serial number of the map required; determining whether a version number of the stored map is consistent with the version number of the map required.
The limitations of determining whether the map is stored and determining whether map versions are consisted, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A computing device, comprising: a memory; a processor; and computer programs stored in the memory and executable by the processor, wherein the processor is configured to execute the computer programs to carry out” in claim 6, and “A non-transitory computer readable storage medium having stored therein computer programs that, when executed by a processor” in claim 11; nothing in the claim elements precludes the step from practically being performed in the mind. For example, the determination steps in the context of this claim encompasses the user to evaluate the map acquired and compare it to a map stored in the self-driving vehicle (stored in a memory or database) based on a serial number, which is a number that the user could observe, read, and make his evaluation to determine whether the map is stored on not (serial number does not match for example). Similarly, upon finding that the map is stored, the user can compare two versions of the same map to identify the differences between them. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites the following additional elements – a computing device (claim 6), a non-transitory computer readable storage (claim 11);  obtaining a target position, a current position, a navigation path, information of a map required by the navigation path from a server, the information comprising a serial number of the map required and a version number of the map required; in response to determination that the version number of the stored map is not consistent with the version number of the map required, downloading the map required from the server. The computing device and the non-transitory computer readable program in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. With respect to obtaining the target and current position, navigation path, and map information, these are considered extra-solution activity in the form of data gathering. With respect to the downloading of the map from the server, this is considered post solution activity in the form of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device and a non-transitory computer readable program to perform the determination steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, with respect to the obtaining of the information and downloading the map from the server, these steps have been re-evaluated and considered well-known, routine, conventional, steps in the art in the form of data gathering and data outputting. Thus, the claim is not patent eligible.
Dependent claims 2-5, 7-10, and 12-15 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 6, and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laur et al. (US 20180081358A1; “Laur”) in view of Tada (US-20030084313-A1) and MIKUSIAK (TW-200930990-A). 
Regarding claims 1, 6, and 11, Laur discloses a method for upgrading a map of a self-driving vehicle (Fig. 1; Abstract), comprising: 
obtaining a target position of the self-driving vehicle and a current position of the self-driving vehicle ([0009]; [0010]; [0012]); 
obtaining a navigation path of the self-driving vehicle according to the target position and the current position ([0009]; Fig. 2, Travel Path 26); 
obtaining information of a map required by the navigation path from a server ([0009]; Fig. 2; Controller, digital map 24), 
determining whether the map required is stored locally in the self-driving vehicle ([0015]; [0017])
downloading the map required from the server ([0016]: sending map update to the digital map 24).
However Laur does not explicitly state: the information comprising a serial number of the map required and a version number of the map required; determining whether the map required is stored locally in the self-driving vehicle according to the serial number of the map required; in response to the map required being stored locally in the self-driving vehicle, determining whether a version number of the stored map is consistent with the version number of the map required; and in response to determination that the version number of the stored map is not consistent with the version number of the map required downloading the map required from the server
On the other hand, Tada teaches the information comprising a serial number of the map required and determining whether the map required is stored locally in the self-driving vehicle according to the serial number of the map required ([0039]-[0041]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Laur reference and include features from the Tada reference, and comprise a serial number identification to perform map matching. Serial numbers allow each map to be represented by unique numbers. Thus, relying on these unique numbers increases the reliability of map matching. 
Furthermore MIKUSIAK teaches the information comprising a version number of the map required; and in response to the map required being stored locally in the self-driving vehicle, determining whether a version number of the stored map is consistent with the version number of the map required; and in response to determination that the version number of the stored map is not consistent with the version number of the map required downloading the map required from the server (line 8, page 442-451).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Laur reference and include features from the MIKUSIAK reference, and compare the different versions of the map and download the most recent version of the map accordingly. Doing so would ensure the most recent version of the map is available and guarantee that the stored map is up to date. 
Regarding claims 2, 7, and 12, Laur discloses in response to the map required being not stored locally in the self-driving vehicle, downloading the map required from the server (interpreting the map required to be “a map which includes features from the current environment”, i.e. most/recent updated map with the additional data- since the digital map does not contain the elements of the updated map, i.e. map required not stored, map update is communicated with the digital map.)

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being obvious over Laur, Tada, and MIKUSIAK in further view of Tao (US11040726B2).
The applied reference (Tao) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 3, 8, and 13, Laur discloses switching to a manual driving mode ([0017]).
However, Laur does not explicitly state in response to the map required failing to be downloaded from the server, prompting the driver to switch to manual. 
On the other hand, Tao teaches in response to the map required failing to be downloaded from the server, prompting the driver to switch to manual ([0086]). 
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Laur reference and include features from the Tao reference, and switching to manual operations when the map fails to download. Doing so would ensure human intervention when automatic processes of the vehicle fail to take place.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being obvious over Laur, Tada, MIKUSIAK, and Tao in further view of Qi (CN106199626A) and Zhai et al. (US-20180039696-A1; “Zhai”).
The applied reference (Tao) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 4, 9, and 14, Laur discloses
under the manual driving mode, collecting image data using a radar and a camera of the self-driving vehicle ([0015]; Fig. 1: radar and camera); 
generating map data using the image data ([0015]- [0017]); and 
transmitting the map data to the server (Fig. 1, [0015]- [0017]), the server storing the map data ([0011]: storing captured data; Server is interpreted as controller 34).
However, it does not explicitly state collecting point cloud data, generating map data according to the point cloud data, the server grading the map data to obtain a score, and storing the map data and upgrading the corresponding version number in response to the score being greater than a preset threshold.
On the other hand, Qi teaches collecting point cloud data, generating map data according to the point cloud data (CLAIM 1: “a three-dimensional point cloud data acquisition module and a data processing module; The three-dimensional point cloud data acquisition module is used as a point cloud data collection device for collecting indoor three-dimensional point cloud raw data, including lidar scan data and lidar swing angle data, and transmitting the same to a data processing module”). 
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Laur reference and include features from the Qi reference, to collect point cloud data and generate map data accordingly. Doing so would provide more precise map generation.
Furthermore, Zhai teaches the server grading the map data to obtain a score, and storing the map data and upgrading the corresponding version number in response to the score being greater than a preset threshold ([0033]; [0036])
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Laur reference and include features from the Zhai reference, to grade the map data, obtain a score and upgrade the map accordingly. Doing so would enable upgrading the stored map based on a numerical standard/threshold which provides a more precise map update.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being obvious over Laur, Tada, MIKUSIAK, Tao, Qi, and Zhai in further view of Morie (US20040186662A1).
The applied reference (Tao) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 5, 10, and 15, Laur discloses 
obtaining the current position of the self-driving vehicle ([0009]; [0012]; Fig. 2)
generating the map data starting from the entry point of the road and ending at an exit point where the self-driving vehicle driving out of the road ([0009]; [0010]: generating trajectory and path See figure 1 assuming the current position is the entry point/beginning of the road/trajectory, and exit point is the destination), 
the map data between the entry point and the exit point of the road being the map data of the road ([0009]; [0010] BRI map data, navigation data of the trajectory/path)
However, Laur does not explicitly state: determining whether the current position is an entry point of a road; and in response to the current position being the entry point of the road, generating the map data starting from the entry point of the road and ending at an exit point where the self-driving vehicle driving out of the road.
On the other hand, Morie teaches determining whether the current position is an entry point of a road; and in response to the current position being the entry point of the road, generating the map data starting from the entry point of the road and ending at an exit point where the self-driving vehicle driving out of the road ([0049]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Laur reference and include features from the Morie reference, to compare the current position with the entry point to generate map data related to the road/trajectory of the vehicle. Doing so would enable upgrading the stored map more precisely along the travelling path of the vehicle from the start position to the destination. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669